Citation Nr: 0207348	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  98-17 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for lumbar strain secondary 
to service-connected chondromalacia.

(The issues of entitlement to service connection for post 
traumatic stress disorder and entitlement to a total rating 
based on individual unemployability will be the subject of a 
later decision by the Board.)


WITNESSES AT HEARING ON APPEAL

Veteran, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The Board notes that the March 1998 power of attorney 
executed in favor of James W. Stanley, Jr. was revoked by 
action of the Board effective October 10, 2001.  The veteran 
was notified of the revocation of Mr. Stanley's authority to 
represent claimants by letters dated in November 2001, and 
April 2002.  The record reflects the veteran was advised of 
his options to obtain different representation in this 
matter.  The veteran did not respond to either letter and has 
not made a designation in this regard.

Finally, the Board is undertaking additional development on 
the issues of entitlement to service connection for post-
traumatic stress disorder and for entitlement to a total 
rating based upon individual unemployability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 


FINDINGS OF FACT

1.  With respect to the claim of entitlement to service 
connection for lumbar strain, all available, relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The medical evidence of record does not establish that 
the veteran's lumbar strain is proximately due to or the 
result of his service-connected right knee disability or 
otherwise attributable to his period of active service.


CONCLUSION OF LAW

Service connection for lumbar strain claimed as secondary to 
service-connected right knee disability is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his lower back disorder is due to 
his service-connected right knee disability.  Specifically, 
he claims that he developed an altered gait due to the right 
knee disability which has caused impairment to the lower 
back.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The United States 
Court of Appeals for Veterans Claims (CAVC) has clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Service medical records disclose no abnormalities involving 
the back at the time of his entrance examination in August 
1967.  Service medical records show the veteran was seen in 
August 1967 for complaints of lower back pain.  No diagnostic 
assessment was noted relative to the back.  At his May 1969 
separation examination, there were no complaints, clinical 
findings or diagnoses relative to the back.  The spine was 
evaluated as normal.  In fact, the veteran does not contend 
that his back disorder was incurred in service, but developed 
as a result of his service-connected right knee disability.

VA treatment reports, dated from 1977 to 2001, were negative 
for any references to complaints, clinical findings, or 
diagnoses of a low back or lumbosacral spine disorder.  
During an October 1998 VA examination, the veteran was 
evaluated with degenerative arthritis of the right knee with 
cruciate laxity, anterior and anterolateral instability and 
chronic musculoligamentous lumbar strain.  In his assessment, 
the examiner indicated that the veteran's low back disorder 
was not suggestive of nerve root compression or pain from a 
discogenic origin.  Rather, the examiner noted that that the 
veteran's low back disorder was clinically suggestive of a 
postural strain or musculoligamentous condition.  The 
examiner concluded that the veteran's back disorder was not 
shown to be caused by his right knee disability.

The Board also considered the September 1998 testimonial 
evidence provided by the veteran and his acquaintances in 
support of his claim.  In the context of this case, lay 
statements and testimonial evidence maintain that the 
veteran's right knee disability caused him to ambulate with 
an altered gait resulting in impairment of the lower back.  
The Board does not doubt the sincerity of the contentions 
proffered concerning the onset and severity of the veteran's 
symptomatology relative to his claimed disability.  However, 
while the veteran and his friends are competent to report 
that of which they have personal knowledge, when the 
determinative issue involves medical causation, lay persons 
are not competent to offer medical opinions.  See Layno v. 
Brown, 6 Vet. App. at 470; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication that the veteran or 
his acquaintances have any medical expertise in this area, 
nor is it contended otherwise.  Accordingly, their statements 
regarding medical causation are not deemed to be competent to 
establish a nexus between the claimed disability of the 
lumbar spine and his period of service or his service-
connected right knee disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Upon review, the Board finds that the record on appeal does 
not contain a medical opinion or contemporaneous clinical 
findings which link the veteran's current low back disorder 
to his service-connected right knee disability.  

Additionally, the record on appeal does not contain a medical 
opinion or contemporaneous clinical findings following 
service which link a current low back condition to the 
veteran's service in the military.  In this regard, the 
evidence of record shows the veteran presented in August 1967 
for complaints of low back pain.  This represents the only 
incident of treatment for a condition involving the low back 
during service.  The service records are entirely negative 
for subsequent treatment or complaints regarding low back 
pain.  Further, there are no post service medical records 
reflecting treatment or complaints regarding the low back, 
apart from the October 1998 VA examination.  At best, the 
evidence indicates that the in service episode of low back 
pain was acute and transitory in nature with no evidence of 
any residual pathology.  The subsequently diagnosed 
musculoligamentous lumbar strain is not shown to be of 
service origin or related to any incident which occurred 
during service.

The Board has considered the doctrine of benefit of the 
doubt, which requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  However, in this case, the 
evidence is not in relative equipoise.  Therefore, the 
benefit of the doubt doctrine is not for application. See 
Massey v. Brown, 7 Vet. App. 204, 206- 207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule must be 
applied only when the evidence is in relative equipoise).  
Accordingly, the Board finds that the preponderance of the 
evidence is against secondary service connection for lumbar 
strain.



VCAA 

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
VA notification requirements were met as the veteran has been 
informed of the applicable laws and regulations, the evidence 
needed to substantiate his claim by a statement of the case 
and supplemental statements of the case.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and his VA clinical records.  The veteran has 
not notified VA of any additional medical records that should 
be obtained.  Moreover, the veteran appeared at a hearing and 
presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for lumbar strain, to include as secondary 
to service-connected right knee disability, is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

